MEMORANDUM **
Felipe Paredes-Gonzalez appeals the district court’s dismissal of the first of two indictments charging him with criminal reentry into the United States in violation of 8 U.S.C. § 1326. Paredes entered an oral conditional guilty plea to the charges in the superceding indictment, claiming to reserve his right to appeal the dismissal of the first indictment. We have jurisdiction under 28 U.S.C. § 1291, because, under the circumstances, Paredes did not validly waive his right to appeal. United States v. Garcia-Valenzuela, 232 F.3d 1003, 1007 (9th Cir.2000). We affirm.
The parties have opposing views about whether, under Federal Rule of Criminal Procedure 48(a), leave of court was required to dismiss the first indictment. We need not reach this issue, however, because the district court did, in fact, approve the dismissal. And, even if leave of court were required, the district court did not abuse its discretion in grating leave to dismiss. There was no evidence of bad faith and, indeed, the prosecutor provided a legitimate explanation for the new indictment. See Garcia-Valenzuela, 232 F.3d at 1007.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.